Fisk, J.
(dissenting in part). I regret my inability to concur in toto in the foregoing opinion. Everything therein contained meets with my unqualified approval with but one exception. I feel compelled to differ with the majority opinion upon the first proposition considered. It is well stated by my Brother Ellsworth that nothing is to be regarded as included within the provisions of the statute “that is not within its letter as well as its spirit.” I freely admit that the prohibition of the sale of malt liquor, whether intoxicating or not, was probably the intent aimed at by the author of the bill, but that the letter of the statute, under any known rule of statutory construction, warrants the court in giving effect to such probable intent, I deny. I believe such interpretation is at war with the plain language employed. In the light of the record admission of the state’s attorney that the malt in question is not intoxicating in the least degree, there is no room for the contention that, by the plea whereby defendant admits the truth of the facts alleged, it admits its violation of the statute in question. As I view it, the vital, controlling, and sole question is as to whether a malt liquor concededly nonintoxicating in the least degree is included within the ban of the statute when such statute is construed according to its letter as well as its spirit. In dealing with the statute I shall accept the classification adopted in the.majority opinion. Under the second class is included, as stated in such opinion, “all spirituous, malt, vinous, fermented or other intoxicating liquors or mixtures thereof by whatsoever name called * * * that will produce intoxication of any degree, or any mixtures of such.” By the use of this language it is perfectly apparent to my mind that, at least in so far as the letter of the statute is concerned, it was evidently the purpose to define “malt,” as well as the other liquors mentioned in such class, to be intoxicating, and therefore the sale thereof prohibited, only on condition that they “will produce intoxication of any degree.” Such is the plain language employed.
But it is said that class 3 is broader than class 2, and includes everything covered therein, and that malt and the other liquors, although not intoxicating in the least degree, are nevertheless prohibited, provided they retain “the alcoholic principle or other intoxicating qualities as a distinctive force” and “may be used as a beverage and become' a substitute for the ordinary intoxicating *416drinks.” I contend that the general language employed in class 3 cannot reasonably be construed to cover the liquors specifically mentioned in class 2, and which are prohibited only when they “will produce intoxication of any degree.” To say that the Legislature in the same section placed the ban on malt and certain other specially enumerated liquids only when they “will produce intoxication of any degree,” and also immediately thereafter prohibited their sale regardless of whether they would produce intoxication of any degree, is contrary to all recognized rules of statutory construction.
The language employed in dealing with the third class is, in substance, the same language employed by Judge Brewer while on the Kansas supreme bench in dealing with a class of liquid mixtures and compounds which were used as a beverage and contained the alcoholic principle as a distinctive foixe in such mixture or compound. Intox. Liquor Cases, 25 Kan. 751. The language thus borrowed from the opinion of this eminent jurist is, I think, wholly misapplied, when given the meaning and effect which the majority opinion gives to it. Not-only this, but such a construction of the language used in class 3 renders not only wholly unnecessary, but useless and meaningless, the specific statutory provisions of class 2. I am of the opinion that the only proper intention to attribute to the Legislature in the use of the language employed was the intent with which similar language was made use of by the Kansas court, which was to cover a ■ class of liquors or mixtures not previously enumerated, but which “retaining the alcoholic principle or other intoxicating qualities as a distinctive force, may be used as a 'beverage and become a substitute for the ordinary intoxicating drinks.” I think the language “retaining the alcoholic principle as a distinctive force,” as used by Judge Brewer with reference to mixtures and compounds was intended by him to apply to the intoxicating quality thereof as a distinctive force; i. e., a force which would, if such liquor was taken in sufficient quantity, manifest its intoxicating quality.
A forced construction of this statute is neither demanded nor justified by a sound public policy. The manufacture and sale of malt of the character here in question has at all times up to the passage of the statute in question, at least, been perfectly legitimate, and quite an extensive industiy has been established in its manufacture and sale, which is struck down by the majority decision. *417That the Legislature has the full right within the police power of the state to prohibit its manufacture and sale I entertain no doubt, but it is an easy matter to do so in unmistakable language, and I do not believe it to be the duty nor within the legitimate function of the courts to construe as within a criminal statute acts not fairly within the letter thereof.
(124 N. W. 387.)